EXHIBIT 10.20

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the 27th
day of March, 2002, by and between Align Technology, Inc., a Delaware
corporation (the "Company"), and Thomas M. Prescott (hereinafter referred to as
"Executive") (together, the "Parties").

WITNESSETH

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, upon the terms and conditions set forth in this
Agreement;

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, the Parties agree as follows:

AGREEMENT

Position and Duties
. The Company agrees to employ Executive as Chief Executive Officer of the
Company. The entire duration of Executive's employment by the Company shall be
referred to herein as the "Employment Period." Each full twelve (12) month
period that Executive is employed by the Company after the date hereof (the
"Start Date") shall be referred to herein as an "Employment Year." During the
Employment Period, Executive shall diligently, in good faith and to the best of
his abilities perform all duties incident to his position and as are determined
and assigned to him from time to time by the Board of Directors of the Company
(the "Board"). During the Employment Period, Executive shall devote
substantially all of his time, attention and efforts to the business and affairs
of the Company, and shall use his reasonable best efforts to promote the
interests of the Company. Executive shall not engage in any other business or
job activity during the Employment Period without the Company's prior written
consent; provided, however, that Executive may continue to serve in his current
capacity as a member of the Board of Directors of
Cohesion Technologies, Inc. and R2 Technologies, Inc., and in any capacity with
any civic, educational or charitable organization
.
Board of Directors
. Executive shall be appointed by the Board to fill a current vacancy on the
Board and shall be nominated as a member of the Board for election at the next
stockholders' meeting thereafter. Executive shall accept such appointment and,
to the extent elected by the stockholders' to the Board, such election.
Employment "at will"
. The Parties understand and acknowledge that Executive's employment with the
Company constitutes "at will" employment, and, thus, Executive's employment with
the Company will not be for a specified term and may be terminated by Executive
or the Company at any time with or without cause, subject to the provisions of
Section 5 below.
Compensation
. During the Employment Period, Executive shall receive compensation from the
Company for his services hereunder determined as follows:
Base Salary
. The Company agrees to pay to Executive a base salary (hereafter referred to as
the "Base Salary") in the amount of three hundred fifty thousand dollars
($350,000.00) per Employment Year, less all applicable withholdings and
deductions, to be paid not less frequently than monthly and in accordance with
the Company's standard payroll policies and practices. The Board will review
Executive's Base Salary no less than once annually, and may increase the Base
Salary at the Board's discretion. The Base Salary will not be reduced without
Executive's consent.
Bonus
. Executive shall be eligible for an annual bonus ("Bonus") of up to a maximum
of fifty percent (50%) of Executive's Base Salary for the prior year, based on
the attainment of performance objectives to be agreed upon and established by
the Parties. The actual amount of the bonus payable for any year will depend
upon the extent to which the applicable performance objectives have been
satisfied, subject to the provisions of Section 5(A)(i). For the 2002 fiscal
year, the Bonus shall be prorated for the portion of the year ending December
31, 2002 which transpires after the Start Date. Any bonus that actually is
earned will be paid as soon as practicable (but not later than 2 months) after
the end of the fiscal year for which the bonus is earned, but only if Executive
is employed with the Company through the end of such fiscal year.
Stock Options
.
 i.   The Board will promptly grant Executive a stock option to purchase one
      million two hundred thousand (1,200,000) shares of the Company's common
      stock. The option grant shall be governed by the Company's 2001 Stock
      Option Plan, and shall be subject to the terms and conditions of such plan
      and the Company's standard Stock Option Agreement that Executive shall
      execute (the "Stock Option Agreement"), which shall include the Company's
      standard vesting provisions (which provide that, among other things, the
      option shall vest during the Employment Period over a period of four (4)
      years, with twenty-five percent (25%) of the option vesting upon the first
      anniversary of the Start Date, and the remainder of the option vesting in
      equal monthly installments over the remaining three (3) years). To the
      extent that there is any conflict between this Agreement and the Stock
      Option Agreement, the terms of this Agreement shall control.
 ii.  The Stock Option Agreement evidencing the stock option granted pursuant to
      this Agreement, or an addendum thereto, shall contain provisions such that
      in the event of a Change of Control (as defined in Exhibit A hereto) of
      the Company, Executive shall vest in fifty percent (50%) of the previously
      unvested portion of the option granted pursuant to this Agreement.
      Thereafter, the remaining portion of the option shall vest in accordance
      with the normal vesting schedule based on Executive's continued service
      (i.e., on each subsequent vesting date, Executive will vest in 50% of the
      number of shares that would have vested on that date absent the
      accelerated vesting which occurred due to a Change in Control).
 iii. At least once during each fiscal year, the Board will consider granting
      Executive an option or options to purchase shares of the Company's common
      stock at a per share exercise price equal to no more than the fair market
      value of the common stock of the Company on the grant date(s) of the
      option(s). The number, terms and conditions of any options granted to
      Executive will be determined at the discretion of the Board, but the Board
      generally will seek to grant options to Executive in an amount and on the
      terms and conditions that are performance based and deemed competitive,
      all as determined by the Board.

Standard Benefits
. Executive shall be eligible to participate in standard employee benefit
programs (including medical, dental, life and disability insurance, which shall
be effective as of and from the date of his employment hereunder) as the Company
shall maintain from time to time for the benefit of senior executives of the
Company. Executive may receive such other and additional benefits as the Board
may determine from time to time in its sole discretion.
Expenses
. During the Employment Period, Executive shall be entitled to receive prompt
reimbursement for all reasonable and necessary employment-related expenses
incurred by Executive from the Start Date. Such reimbursement is contingent upon
Executive providing the Company with itemized accounts, receipts and other
documentation of expenses, and will be provided to Executive in accordance with
the Company's standard practices applicable to other senior executives of the
Company. The Company also agrees to directly pay the reasonable legal fees
associated with negotiating and drafting this Agreement and all other documents
referred to herein upon receipt of invoices for such services.

Termination
. Either the Company or Executive may terminate Executive's employment in
accordance with the following provisions:
Termination by the Company
. The employment of Executive may be terminated by the Board at will, with or
without cause, subject to the following:
 i.   In the event that Executive's employment is terminated by the Board for
      Cause (as defined below), the Company agrees to pay Executive an amount
      equal to Executive's Base Salary, and all accrued vacation, expense
      reimbursement and any other benefits owed to the Executive, through the
      effective date of termination as set by the Board, and Executive shall not
      be entitled to any further compensation or benefits provided under this
      Agreement.
       a. "Cause" for termination shall include (1) any act of fraud or
          embezzlement by Executive, or any act of dishonesty by Executive in
          connection with the performance of his duties for the Company that
          adversely affects the business or affairs of the Company, (2) any
          unauthorized use or disclosure by Executive of Confidential
          Information (as defined below), including trade secrets, of the
          Company (or any parent or subsidiary of the Company), (3) any other
          intentional misconduct by Executive adversely affecting the business
          or affairs of the Company in a material manner or (4) Executive's
          breach of a material term of this Agreement. The foregoing definition
          shall not be deemed to be inclusive of all the acts or omissions which
          the Company (or any parent or subsidiary of the Company) may consider
          as grounds for the dismissal or discharge of Executive or any other
          individual in the service of the Company (or any parent or subsidiary
          of the Company).
       b. The Board may not terminate Executive under Section 5(A)(i)(a)(4)
          unless it has given Executive notice in writing of its intention to
          terminate his employment for cause pursuant to such provisions and ten
          (10) days to correct any condition giving rise to cause for
          termination. In the event that Executive fails satisfactorily to
          correct such conditions of which he is notified, which determination
          shall be made in good faith by the Board, his employment shall be
          terminated.

 ii.  If Executive's employment is terminated as a result of Executive's
      Incapacity (as defined below), or by the Company other than for Cause, the
      Company agrees, provided Executive enters into a severance and release
      agreement acceptable to the Company, to the following severance benefits:
       a. twelve (12) payments equal, in the aggregate, to 100% of the Base
          Salary, payable in equal monthly installments over the twelve- month
          period following Executive's termination;
       b. the vesting of the option granted pursuant to this Agreement will
          accelerate on the date of termination as to that number of shares that
          would have become vested if Executive had remained employed by the
          Company until the date twelve (12) months following the termination
          date; and
       c. the same level of health (i.e. medical, vision and dental) coverage
          and benefits as in effect for Executive and his eligible dependants on
          the day immediately preceding the day of termination of employment;
          provided, however that (A) Executive and his eligible dependants
          constitute qualified beneficiaries, as defined in Section 4890B(g)(1)
          of the Internal Revenue Code of 1986, as amended; and (B) Executive
          and his eligible dependants elect continuation coverage pursuant to
          Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
          ("COBRA"), within the time period prescribed pursuant to COBRA. The
          Company shall continue to provide Executive and his eligible
          dependants with such health coverage until the earlier of (i) the date
          Executive, or his eligible dependants, as applicable, are no longer
          eligible to receive continuation coverage pursuant to COBRA, or (ii)
          twelve (12) months from the termination date. However, if Executive
          becomes eligible for group health coverage sponsored by another
          employer, the Company shall not be obligated to pay any portion of the
          cost of the coverage and benefits provided hereunder for periods after
          he becomes eligible for such other coverage.

 iii. "Incapacity" shall include death and any injury or illness leading to the
      inability of Executive to properly perform duties for a period of more
      than one hundred eighty (180) days.

Termination by Executive
.
 i.   If Executive's employment with the Company is terminated by Executive for
      any reason other than Good Reason (as defined below) or as a result of
      Executive's Incapacity, Executive shall be entitled only to his Base
      Salary, and all accrued vacation, expense reimbursements and any other
      benefits owed to Executive, through the date of termination and Executive
      shall not be entitled to any further compensation or benefits pursuant to
      this Agreement.
 ii.  If Executive's employment is terminated by Executive for Good Reason (as
      defined below), the Company agrees, provided Executive enters into a
      severance and release agreement acceptable to the Company, to pay
      Executive the following benefits:
       a. twelve (12) payments equal, in the aggregate, to 100% of the Base
          Salary, payable in equal monthly installments over the twelve- month
          period following Executive's termination;
       b. the vesting of the option granted pursuant to this Agreement will
          accelerate on the date of termination as to that number of shares that
          would have become vested if Executive had remained employed by the
          Company until the date twelve (12) months following the termination
          date; and
       c. the same level of health (i.e. medical, vision and dental) coverage
          and benefits as in effect for Executive and his eligible dependants on
          the day immediately preceding the day of termination of employment;
          provided, however that (A) Executive and his eligible dependants
          constitute qualified beneficiaries, as defined in Section 4890B(g)(1)
          of the Internal Revenue Code of 1986, as amended; and (B) Executive
          and his eligible dependants elect continuation coverage pursuant to
          Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
          ("COBRA"), within the time period prescribed pursuant to COBRA. The
          Company shall continue to provide Executive and his eligible
          dependants with such health coverage until the earlier of (i) the date
          Executive, or his eligible dependants, as applicable, are no longer
          eligible to receive continuation coverage pursuant to COBRA, or (ii)
          twelve (12) months from the termination date. However, if Executive
          becomes eligible for group health coverage sponsored by another
          employer, the Company shall not be obligated to pay any portion of the
          cost of the coverage and benefits provided hereunder for periods after
          he becomes eligible for such other coverage.

 iii. Executive agrees to use his reasonable best efforts to assist the Company
      to locate and hire a suitable replacement. For purposes of this Agreement,
      "Good Reason" shall be deemed to exist following: (A) a breach by the
      Company of a material term of this Agreement, (B) a material reduction of
      Executive's title, authority, status or responsibilities with the Company,
      (C) a reduction in Executive's level of Base Salary by more than fifteen
      percent (15%) or (D) a relocation of Executive's place of employment by
      more than fifty (50) miles, provided and only if such change, reduction or
      relocation is effected by the Company without Executive's consent.

Restrictive Covenants
. Executive acknowledges that, pursuant to his employment with the Company, he
will necessarily have access to trade secrets and information that is
confidential and proprietary to the Company in connection with the performance
of his duties. In consideration for the disclosure to Executive of, and the
grant to Executive of access to such valuable and confidential information and
in consideration of his employment, Executive shall comply in all respects with
the provisions of this Section 6.
Confidentiality
. During the Employment Period and thereafter, Executive shall abide by the
provisions concerning "Proprietary Information" set forth in the Proprietary
Agreement (as defined in Section 8(B) below). For purposes of this Agreement,
the term "Proprietary Information" shall have the meaning ascribed to it is the
Proprietary Agreement, a form of which is attached hereto as Exhibit B.
Loyalty
. During the Employment Period, Executive shall not, without the prior written
consent of the Board, on his own account or as an employee, agent, promoter,
consultant, partner, officer, director, or shareholder of any other person,
firm, entity, partnership or corporation, own, operate, lease, franchise,
conduct, engage in, be connected with, have any interest in, or assist any
person or entity engaged in any business that is competitive with the business
that is conducted by the Company or is in the same general field or industry as
the Company, except as the holder of not more than one percent (1%) of the
outstanding stock of a publicly held company.

Without limiting the generality of the foregoing, Executive does hereby covenant
not to, during the Employment Period:

 i.   contact, solicit or call upon any customer or supplier of the Company on
      behalf of any person or entity other than the Company for the purpose of
      selling, providing or performing any services of the type normally
      provided or performed by the Company; or
 ii.  induce or attempt to induce any person or entity to curtail or cancel any
      business which such person or entity had with the Company; or
 iii. induce or attempt to induce any person or entity to terminate, cancel or
      breach any contract which such person or entity has with the Company.

Non-Solicitation of Executives
. During the Employment Period, and for one (1) year thereafter, Executive
agrees not to directly or indirectly solicit, induce or attempt to solicit or
induce any employee of the Company to terminate his or her employment with the
Company in order to become employed by any other person or entity.
Injunctive Relief
. Executive expressly agrees that the covenants set forth in this Section 6 are
reasonable and necessary to protect the Company and its legitimate business
interests, and to prevent the unauthorized dissemination of Confidential
Information to competitors of the Company. Executive also agrees that the
Company will be irreparably harmed and that damages alone cannot adequately
compensate the Company if there is a violation of this Section 6 by Executive,
and that injunctive relief against Executive is essential for the protection of
the Company. Therefore, in the event of any such breach, it is agreed that, in
addition to any other remedies available, the Company shall be entitled as a
matter of right to injunctive relief in any court of competent jurisdiction,
plus attorneys' fees actually incurred for the securing of such relief.
Furthermore, Executive agrees that the Company shall not be required to post a
bond or other collateral security with the court if the Company seeks injunctive
relief.

Golden Parachute Excise Tax
.
 A. In the event it shall be determined that any payment or distribution by the
    Company or other amount with respect to the Company to or for the benefit of
    Executive, whether paid or payable or distributed or distributable pursuant
    to the terms of this Agreement or otherwise, but determined without regard
    to any additional payments required under this Section 7 (a "Payment"), is
    (or will be) subject to the excise tax imposed by Section 4999 of the
    Internal Revenue Code of 1986, as amended (the "Code") or any interest or
    penalties are (or will be) incurred by Executive with respect to the excise
    tax imposed by Section 4999 of the Code with respect to the Company (the
    excise tax, together with any interest and penalties, are hereinafter
    collectively referred to as the "Excise Tax"), Executive shall be entitled
    to receive an additional cash payment (a "Gross-Up Payment") from the
    Company in an amount equal to the sum of the Excise Tax and an amount
    sufficient to pay the cumulative Excise Tax and all cumulative income taxes
    (including any interest and penalties imposed with respect to such taxes)
    relating to the Gross-Up Payment so that the net amount retained by
    Executive is equal to all payments to which Employee is entitled pursuant to
    the terms of this Agreement (excluding the Gross-Up Payment) or otherwise
    less income taxes (but not reduced by the Excise Tax or by income taxes
    attributable to the Gross-Up Payment).
 B. Subject to the provisions of Section 7(C), all determinations required to be
    made under this Section 7, including whether and when a Gross-Up Payment is
    required and the amount of such Gross-Up Payment and the assumptions to be
    utilized in arriving at the determination, shall be made by a nationally
    recognized certified public accounting firm selected by the Company with the
    consent of Executive, which should not unreasonably be withheld (the
    "Accounting Firm") which shall provide detailed supporting calculations both
    to the Company and Executive within 30 days after the receipt of notice from
    Executive that there has been a Payment, or such earlier time as is
    requested by the Company. All fees and expenses of the Accounting Firm shall
    be borne solely by the Company. The Company, as determined in accordance
    with this Section 7, shall pay any Gross-Up Payment to Executive within five
    days after the receipt of the Accounting Firm's determination or, if later,
    on the date when the Excise Tax payment is due. If the Accounting Firm
    determines that no Excise Tax is payable by Executive, it shall so indicate
    to Executive in writing. Any determination by the Accounting Firm shall be
    binding upon the Company and Executive. As a result of uncertainty in the
    application of Section 4999 of the Code at the time of the initial
    determination by the Accounting Firm, it is possible that Gross-Up Payments
    that the Company should have made will not have been made (an
    "Underpayment") or that payments in excess of the amount that should have
    been made (an "Overpayment") were made, consistent with the calculations
    required to be made hereunder. In the event the Company exhausts its
    remedies in accordance with Section 7(C) and Executive thereafter is
    required to make a payment of any Excise Tax or if a smaller amount of
    Excise Tax is owed, the Accounting Firm shall determine the amount of
    Underpayment or Overpayment that has occurred and the Underpayment shall be
    promptly paid by the Company to or for the benefit of Executive or the
    Overpayment shall be promptly paid by Executive to the Company.
 C. Executive shall notify the Company in writing of any claim by the Internal
    Revenue Service that, if successful, would require a Gross-Up Payment (that
    has not already been paid by the Company). The notification shall be given
    as soon as practicable but no later than ten business days after Executive
    is informed in writing of the claim and shall apprise the Company of the
    nature of the claim and the date on which the claim is requested to be paid.
    Executive shall not pay the claim prior to the expiration of the 30- day
    period following the date on which Executive gives notice to the Company or
    any shorter period ending on the date that any payment of taxes with respect
    to the claim is due. If the Company notifies Executive in writing prior to
    the expiration of the 30- day period that it desires to contest the claim,
    Executive shall:
     i.   give the Company any information reasonably requested by the Company
          relating to the claim;
     ii.  take any action in connection with contesting the claim as the Company
          shall reasonably request in writing from time to time, including,
          without limitation, accepting legal representation with respect to the
          claim by an attorney reasonably selected by the Company;
     iii. cooperate with the Company in good faith in order effectively to
          contest the claim; and
     iv.  permit the Company to participate in any proceedings relating to the
          claim.

 D. The Company shall bear and pay directly all costs and expenses (including
    additional interest and penalties) incurred in connection with the contest
    and shall indemnify and hold Executive harmless, on an after-tax basis, for
    any Excise Tax or income tax (including interest and penalties with respect
    thereto) imposed as a result of the representation and payment of costs and
    expenses. Without limitation of the forgoing provisions of this Section 7,
    the Company shall control all proceedings taken in connection with the
    contest and, at its sole option, may pursue or forego any and all
    administrative appeals, proceedings, hearings, and conferences with the
    taxing authority in respect of the claim and may, at its sole option, either
    direct Executive to pay the tax claimed and sue for a refund or contest the
    claim in any permissible manner, and Executive agrees to prosecute the
    contest to a determination before any administrative tribunal, in a court of
    initial jurisdiction and in one or more appellate courts, as the Company
    shall determine. If the Company directs Executive to pay the claim and sue
    for a refund, the Company shall advance the amount of the payment to
    Executive, on an interest-free basis, and shall indemnify and hold Executive
    harmless, on an after-tax basis, from any Excise Tax or income tax
    (including interest or penalties with respect thereto) imposed with respect
    to the advance or with respect to any imputed income with respect to the
    advance; and any extension of the statute of limitations relating to payment
    of taxes for the taxable year of Executive with respect to which the
    contested amount is claimed to be due shall be limited solely to the
    contested amount. The Company's control of the contest shall be limited to
    issues with respect to which a Gross-Up Payment would be payable hereunder
    and Executive shall be entitled to settle or contest, as the case may be,
    any other issue raised by the Internal Revenue Service or any other taxing
    authority.

If, after the receipt by Executive of an amount advanced by the Company pursuant
to this Section 7(D), Executive becomes entitled to receive any refund with
respect to the claim, Executive shall, subject to the Company's compliance with
the requirements of this Section 7(D), promptly pay to the Company the amount of
the refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to this Section 7(D), a determination is made that
Executive shall not be entitled to any refund with respect to the claim and the
Company does not notify Executive in writing of its intent to contest the denial
of refund prior to the expiration of 30 days after the determination, then the
advance shall be forgiven and shall not be required to be repaid and the amount
of the advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid. Notwithstanding the above, Executive and not the
Company shall be liable for the payment of any interest or penalty that is due
because of Executive's failure to notify the Company or cooperate with the
Company as required by this Section 7.

Notices
. Any notice which either party may wish or be required to give to the other
party pursuant to this Agreement shall be in writing and shall be either
personally served or deposited in the United States mail, registered or
certified and with proper postage prepaid, addressed as follows:

To the Company

:



Align Technology, Inc.

851 Martin Avenue

Santa Clara, CA 95050

Attention: Human Resources

With a Copy to

:





Brobeck, Phleger & Harrison LLP

One Market, Spear Street Tower

San Francisco, CA 94105

Attention: John W. Larson



To Executive

:



Thomas M. Prescott

3253 E. Ruby Hill Drive

Pleasanton, CA 94566

or to such other address as the Parties may designate from time to time by
written notice to the other party given in the above manner. Notice given by
personal service shall be deemed effective upon service. Notice given by
registered or certified mail shall be deemed effective three (3) days after
deposit in the mail.

Miscellaneous
.
Arbitration
. The Parties shall attempt to settle all disputes arising in connection with
this Agreement through good faith consultation. In the event no agreement can be
reached on such dispute within fifteen (15) days after notification in writing
by either of the Parties to the other concerning the dispute, the dispute shall
be settled by binding arbitration to be conducted in Santa Clara County,
California before the American Arbitration Association under its California
Employment Dispute Resolution Rules with a single arbiter, or by a judge to be
mutually agreed upon. The arbitration decision shall be final, conclusive and
binding on both parties and any arbitration award or decision may be entered in
any court having jurisdiction. The Parties agree that the prevailing party in
any arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties further agree that
the prevailing party in any such proceeding shall be awarded reasonable
attorneys' fees and costs. This Section 9(A) shall not apply to the Proprietary
Agreement (as defined below).
The parties hereby waive any rights they may have to trial by jury in regard to
arbitrable claims.
Proprietary Information
. Executive's employment under this Agreement is contingent on his signing the
Company's standard form of Employee Proprietary Information and Inventions
Agreement (the "Proprietary Agreement"), a form of which is attached hereto as
Exhibit B.
Entire Agreement
. This Agreement (together with the Proprietary Agreement and the Stock Option
Agreement with respect to the specific provisions contained therein) constitutes
the entire agreement of the Parties with respect to Executive's employment with
the Company, and supersedes and prevails over all other prior agreements,
understandings or representations by or between Executive and the Company,
whether oral or written, with respect to Executive's employment with the
Company.
Representations
. Neither of the Parties has relied upon any representations or statements made
by the other party hereto which are not specifically set forth in this
Agreement.
Modifications
. This Agreement may not be changed or terminated orally. No modification,
termination, or waiver of any of the terms or provisions of this Agreement shall
be valid unless in writing signed by the party against whom the same is sought
to be enforced. In the case of the Company, any such writing must be signed by
at least one (1) member of the Board (not including the Executive should he be
such a member).
Savings and Severability
. If any restriction set forth in this Agreement is held to be unreasonable or
unenforceable, then the Parties agree, and hereby submit, to the reduction and
limitation of such restriction to such area or period or scope as shall be
deemed reasonable and enforceable. The Parties also agree that if any provision
of this Agreement (or portion thereof) is held to be illegal, unenforceable or
void, that such condition will not affect any other provision (or portion
thereof) contained herein and that this Agreement shall be construed as if such
provision or portion had never been contained herein.
Prior Obligations of Executive
. Executive represents and warrants that, by entering this Agreement, he is not
breaching any contractual relationship or obligation toward any person or
entity. Furthermore, he understands that the Company is hiring him solely for
the purpose of engaging his skill and expertise and not to acquire trade secrets
or confidential information belonging to any other person or entity. Executive
further understands that he is prohibited from disclosing such trade secrets and
proprietary information to the Company.
Successors
. This Agreement shall extend to and be binding upon Executive, his legal
representatives, heirs and distributees, and upon the Company, its successors
and assigns.
Governing Law
. This Agreement shall be construed and interpreted under the laws of the State
of California applicable to agreements executed and to be wholly performed
within the State of California.
Counterparts
. This Agreement may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the Parties.
Assignment
. This Agreement may not be assigned by Executive or the Company without the
prior written consent of the other party. Notwithstanding the foregoing, this
Agreement may be assigned by the Company to a corporation controlling,
controlled by or under common control with the Company without the consent of
Executive.
Voluntary Execution of Agreement
. This Agreement has been executed voluntarily and without any duress or undue
influence on the part or behalf of the Parties, with the full intent of
establishing an employment relationship between the Company and Executive. The
Parties acknowledge that:
 i.   They have read this Agreement thoroughly;
 ii.  They have been represented in the preparation, negotiation and execution
      of this Agreement by legal counsel of their own choice or that they have
      voluntarily declined to seek such counsel; and
 iii. They are fully aware of the legal and binding effect of this Agreement.



[Remainder of this page intentionally left blank]

IN WITNESS WHEREOF, the Parties have caused this Employment Agreement to be
executed effective as of the date first set forth above.

ALIGN TECHNOLOGY, INC.




By: /S/ Joseph Lacob
Name: Joseph S. Lacob

Title: Director

      

THOMAS M. PRESCOTT

 

By: /S/ Thomas Prescott

Name: Thomas M. Prescott

EXHIBIT A

CHANGE IN CONTROL DEFINITION



A Change in Control shall be deemed to occur in the event of a change in
ownership or control of the Company effected through either of the following
transactions:

(A) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its controlling entity) at least 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity (or its controlling entity) outstanding after such merger or
consolidation.

(B) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company's outstanding
securities pursuant to a tender or exchange offer made directly to the Company's
stockholders.



(C) a change in the composition of the Board over a period of twenty-four (24)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time the Board approved
such election or nomination.